DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been amended, and are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed October 27, 2021 was considered by the examiner in part, but fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (i.e., the two Chinese patent documents that have been lined through).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest, a data management method, apparatus, or program product  that receives a request from a user to register an  acceleration engine image, the request having identifiers for both the user and the image, determining whether a shadow tenant bucket corresponding to the user identifier exists, where buckets have a one-to-one correspondence with users, and storing the image in the bucket when it exists.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL:
Turan et al., “Trust in FPGA-accelerated Cloud Computing” – Solutions for secure use of FPGAs in cloud computing, including user applications, accelerators, and cloud service providers.
Giechaskiel et al., “Cross-VM Information Leaks in FPGA-Accelerated Cloud Environments” – Securing data in shared FPGA accelerated virtual machines in cloud environments.
Zhu et al., “FPGA Resource Pooling in Cloud Computing” – Sharing of FPGA resources amongst virtual machines using pooling.
Patents:
2019/0266006	Accelerator loading of image for creation of virtual machine.
2010/0058036	Distributed acceleration using virtual acceleration device definitions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        March 12, 2022